      Case 3:18-cr-04628-WQH Document 66 Filed 04/15/21 PageID.184 Page 1 of 2



 1 ALEX LANDON
   California Bar No. 050957
 2 2442 Fourth Avenue
   San Diego, CA 92101
 3 Telephone (619) 232-6022
 4   Attorney for Defendant
     CRAIG KEVIN TALIAFERRO
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
                               (Honorable William Q. Hayes)
10
11                                           )      Case No.: 18-CR-4628-WQH
     UNITED STATES OF AMERICA,               )
12                                           )      SUPPLEMENTAL
                        Plaintiff,           )      SENTENCING
13                                           )      MEMORANDUM
     vs.                                     )
14                                           )      DATE: April 26, 2021
     CRAIG KEVIN TALIAFERRO,                 )      TIME: 9:00 a.m.
15                                           )
                        Defendant.           )
16
17
     TO:   RANDY S. GROSSMAN, UNITED STATES ATTORNEY, AND
18         MICHAEL WHEAT, ASSISTANT UNITED STATES ATTORNEY, AND
           LAUREN CORCORAN, SR. UNITED STATES PROBATION OFFICER:
19
           The attached exhibit is submitted to support Mr. Taliaferro's sentencing
20
     request. Mr. Taliaferro suffers from severe Psoriasis which causes pain and
21
     discomfort. He has been involved in a clinical study of a drug that would address
22
     his condition and condition of others for four years and which is scheduled to end
23
     in July of 2022.
24
25
26
27
28

                                             -1-
      Case 3:18-cr-04628-WQH Document 66 Filed 04/15/21 PageID.185 Page 2 of 2



 1   DATED: April 15, 2021                    Respectfully Submitted,

 2
 3
                                              s/ Alex Landon
 4                                            Alex Landon
                                              Attorney for
 5                                            CRAIG TALIAFERRO

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -2-
